Citation Nr: 1037832	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for myositis, left scapula 
(claimed as a left shoulder disorder), including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1984 and 
from January 1988 to February 1996.

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified in support of this claim during a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in January 2009.

In a March 2009 decision, the Board denied the Veteran's claim of 
entitlement to service connection for myositis of the left 
scapula, including as secondary to undiagnosed illness.  The 
Veteran appealed the March 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an Order 
dated January 2010, the Court granted a Joint Motion to remand 
the aforementioned issue.  That Order served to vacate the 
Board's March 2009 decision to the extent that the Veteran's 
aforementioned claim of entitlement to service connection was 
denied.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim of 
entitlement to service connection.  So, regrettably, this claim 
is being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


REMAND

As noted in the January 2010 Joint Motion for Remand, pursuant to 
the Court's January 2010 Order, the medical evidence of record is 
conflicting as to whether the Veteran is entitled to service 
connection for the disability diagnosed as myositis.  In 
particular, the Joint Motion noted that the Board's March 2009 
decision found that the Veteran's left shoulder symptomatology 
was related to the Veteran's service-connected gastroesophageal 
reflux disease (GERD), and as such, the Veteran was not entitled 
to service connection for these symptoms.  The Board notes that 
VA is precluded from compensating the Veteran for the very same 
symptoms as those that are part and parcel of his already 
service-connected disabilities.  See Esteban v. Brown, 
6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-
pyramiding provision. 

However, the Joint Motion also noted that the April 2003 VA 
examiner found that the Veteran's left shoulder disability was 
diagnosed as myositis, unrelated to the Veteran's service-
connected GERD, and that the Board did not explain why the 
Veteran could not be granted service connected solely for 
myositis on a direct basis.  In this regard, the Veteran and his 
representative submitted a September 2010 private medical 
evaluation which found that the Veteran's left shoulder 
disability, diagnosed as myositis of the left scapula, began 
during the Veteran's service.  However, the Board also notes that 
the most recent VA joints examination in October 2008 found that 
the Veteran's left shoulder is normal.  As such, an additional VA 
examination is required to reconcile the conflicting medical 
evidence as to the nature and etiology of the Veteran's myositis 
of the left scapula.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's myositis of the 
left scapula.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his myositis of the left scapula, 
if any, including whether it is at least 
as likely as not (i.e., 50 percent or greater 
probability) that his myositis of the left 
scapula is related to his service in the 
military.  To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent post-
service medical records, including the April 
2003 and October 2008 VA examination reports 
and the September 2010 private evaluation.

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history prior 
to, during, and since his military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claim of entitlement to 
service connection for diverticulitis.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of the 
case and afford the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


